Citation Nr: 1307420	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971 and active duty training from July 1997 to June 1998.  In addition, the Veteran served periods of reserve service from January 1979 to July 1997 and from June 1998 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the PTSD results in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; left knee instability, evaluated as 20 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; diabetes mellitus, type II, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating is 90 percent.  

3.  The Veteran completed two years of college, has no special training and was gainfully employed for many years until 2007. 

4.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Regarding the issue of entitlement to a TDIU, the Board is granting in full that issue.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

As for the remaining claim on appeal, the Veteran was notified in a letter dated in April 2010 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  He was advised of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the April 2010 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in February 2009, November 2009 and August 2010.  38 C.F.R. § 3.159(c)(4).  Although the February 2009 VA examination was in connection with a prior appeal, such examination is still within the pertinent time period for increased rating claims.  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, but did not note the specific criteria necessary to substantiate the increased rating claim or suggest the submission of any additional evidence.  This was not necessary, however, because the Veteran volunteered his treatment history and current symptoms, thus fully describing the nature and severity of his psychiatric disorder and its impact on his employability.  He also indicated that all of his treatment had been at VA facilities.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II.  Analysis

	A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board concludes that a staged rating is not warranted.

The Veteran contends that he is entitled to a rating in excess of 70 percent for the service-connected PTSD due to the severity of his symptomatology.   

This service-connected disability is rated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9411, which evaluates impairment from PTSD.  Specifically, pursuant to DC 9411, a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2012).

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2012).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

A GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Based on the evidence of record, the Board concludes that a rating in excess of 70 percent is not warranted at any time during the pendency of this appeal.  Throughout this appeal, the pertinent evidence of record has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.

Although the evidence does show symptoms such as disorientation to time or place due to memory impairment, the totality of the symptomatology shown throughout this appeal does not equate to total occupational and social impairment. 

A VA examination in February 2009 fails to show that the Veteran's PTSD causes total occupational and social impairment.  At that examination, the Veteran reported that he last worked in 2007.  He indicated that he thought he was fired because of conflict with an employee.  He had some concentration trouble at times when on the job, but it was not a constant problem and he did not miss time from work because of his PTSD.  He was arrested three times, with the last arrest being ten years earlier.  The Veteran was married for the second time for 25 years with two sons and three grandchildren.  He had a fair to poor relationship with his wife; they argued a good bit and he withdrew.  He reported a fair relationship with his sons and saw them about twice a month when they visited.  He also saw his grandchildren twice a month and felt fairly close to them.  The Veteran denied close or casual friends.

Mental status examination revealed that he was alert, oriented, attentive and appeared his stated age.  His mood was depressed; affect was constricted; and speech was of regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  His eye contact was fair and he was generally cooperative.  His thought process was logical and coherent; thought content was devoid of current auditory or visual hallucinations.  No evidence of delusional content was noted.  He denied current thoughts of hurting himself or others.  He also denied a history of suicide attempts and said the last time he was physically aggressive with somebody was a couple of months ago.  Memory was intact for immediate, recent and remote events.  He was not able to interpret a proverb.  He was able to concentrate well enough to spell "world" backwards and he had fair insight into his condition.  He was diagnosed with PTSD and major depressive disorder.  A GAF score of 52 was assigned.  The examiner commented that the Veteran was exhibiting considerable symptoms associated with PTSD and his related major depressive disorder.  Pertinently, the Veteran described emotional detachment from others.  He reported skipping baths for up to three days with his depression.  He was considerably impaired in terms of his social adaptability and interactions with others.  In terms of his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner, that appeared to be considerably impaired.  

This examination fails to show that the Veteran has total occupational and social impairment.  The Veteran had fair relationships with his children and grandchildren and continued to be married to his wife.  Although he was not working and had no friends, the evidence fails to show total impairment.  Rather, the examiner indicated considerable social and occupational impairment.  The symptoms shown on this examination are not akin to those listed in the rating criteria as indicative of total occupational and social impairment.  In this regard, although a 100 percent rating contemplates the intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and the Veteran reported skipping bathing for up to three days, the examination report fails to show that he is unable to maintain minimal personal hygiene.  

The results of a July 2009 SSA mental status evaluation also fails to show that the Veteran's PTSD results in total occupational and social impairment.  He reported memory problems, problems with reasoning and a decreased tolerance for crowds and normal noise.  The Veteran reported that he got angry "real fast" with minor provocation and had a decreased desire to talk to other people.  He could not remember things that others said that he had said or done and got lost when he attempted to drive; sometimes, he could not remember how to get back home.  He had nightmares and often found himself outside as a result of sleepwalking.  The Veteran participated in a veterans group, which he found comfortable.  His work had been okay when it was fairly solitary, but changed when he had to work around a lot of people and his impaired interpersonal functioning became more noticeable and problematic.  His social interaction was primarily limited to his family and his grandchildren gave him pleasure.  He did not report any impairment with his activities of daily living.  

Mental status examination revealed that the Veteran arrived on time for his appointment; he was formally dressed and appeared well groomed with appropriate hygiene.  Eye contact was fair to variable; he had much difficulty with verbal expression; and he was cooperative with the interview, but had difficulty relaxing initially.  He maintained an appropriate level of attention and concentration during the interview.  Thought form was normal with no loose associations or flight of ideas, though he appeared to be a bit guarded in the details of his last episode.  Thought content also appeared to be normal with no evidence of current delusions or disturbances of thought.  His perception of reality seemed appropriate and the Veteran appeared to demonstrate appropriate recognition of his current psychological state.  
 
The Veteran was able to demonstrate appropriate orientation to present time and place.  He could repeat three words after two learning trials and recalled three of three words after a brief distraction task.  He was not able to count down by serial sevens, but was able to spell "world" backwards with difficulty and two attempts, indicating some difficulty to maintain attention and concentration.  He was able to read and follow the instruction "close your eyes" and follow a three-stage command.  He was able to name specific items and describe their function.  The Veteran was able to repeat a saying and could properly construct a sentence.  He was diagnosed with PTSD by history and was assigned a GAF score of 60.  The examiner opined that the Veteran appeared to be intact cognitively with some impaired ability for sustained concentration and attention.  Emotionally, he presented with flat affect and interpersonal style consistent with individuals with PTSD; however, he was able to be interpersonally appropriate and emotionally composed for that contact.  

This examination also fails to show that the Veteran has total occupational and social impairment.  He was able to attend therapy groups and had social interactions with his family.  Like the February 2009 VA examination, the symptoms shown on this examination are not akin to those listed in the rating criteria as indicative of total occupational and social impairment.  Although the Veteran reported to the February 2009 VA examiner that he skipped baths, this examination shows that he was well groomed with appropriate hygiene.  

A VA examination in November 2009 also fails to show that the Veteran's PTSD warrants a rating in excess of 70 percent.  At that examination, the Veteran reported that he stopped working following a verbal altercation with another employee.  He reported being arrested one time for criminal domestic violence over 20 years ago.  He continued to be married and had a fair relationship with his wife; he could be irritable and withdrawn with her.  The Veteran continued to have a fair relationship with his sons and a pretty good relationship with his grandchildren, whom he saw about one time every two months.  He reported having one close friend that he saw once a month, but denied casual friends. 

Mental status examination revealed that he was alert and oriented; he appeared his stated age.  Mood appeared to be depressed; affect was constricted; and speech was of a regular rate and rhythm.  There was some evidence psychomotor retardation.  His eye contact was good and he was cooperative and pleasant with the examiner.  Thought process was logical and coherent and thought content was devoid of current auditory and visual hallucinations.  He did, however, report those symptoms in the context of nightmares and flashbacks.  No evidence of delusional content was noted.  He denied current thoughts of hurting himself or others.  He denied a history of suicide attempts and said the last time he psychically assaulted somebody was a year ago.  Memory was intact for immediate, recent and remote events.  He was not able to concentrate well enough to spell a word backwards.  The Veteran had clear insight into his current condition.  The Veteran was diagnosed PTSD and major depressive disorder.  A GAF score of 50 was assigned.  The examiner opined that the Veteran exhibited severe symptoms associated with PTSD and his related major depressive disorder.  The Veteran described emotional detachment from others.  He reported skipping taking baths up to four days.  The examiner commented that the Veteran was considerably to severely impaired in terms of his social adaptability and interactions with others.  In terms of his ability to maintain employment, perform job duties and reliable placement in an efficient manner, he was severely impaired.  Overall, the estimated results would be in the severe range.  

Thus, the occupational and social impairment shown at the November 2009 VA examination does not equate to total impairment.  The examiner did not opine that such impairment was shown.  Rather, the Veteran's social impairment was opined to be considerable to severe, while his occupational impairment was severe.  He continued to be married, had relationships with his children and grandchildren and also had one close friend.  Although the Veteran's overall impairment was opined by the examiner to be severe, total impairment was not shown.  As with the February 2009 examination, despite the Veteran reported not bathing regularly, he was not shown to be unable to maintain minimum personal hygiene.  The actual symptoms shown on this examination do not equate to those contemplated for in a 100 percent rating for total occupational and social impairment.  

At a VA examination in August 2010, the Veteran reported attending counseling and medical management through VA.  He had a history of group therapy treatment.  He reported some remission of symptoms due to treatment.  He had nightmares nightly and night sweats about four to five times a week.  The Veteran reported difficulty with hypervigilance, exaggerated startle response and difficulty with loud noises.  He had intrusive thoughts and flashbacks daily.  He reported avoidance of television.  The Veteran tended to isolate himself.  He had problems with anger and irritability and did not trust himself around others.  The last time he was physically violent was over a year ago.  He had a depressed mood "a lot."  The Veteran felt hopeless "all the time" and had some difficulty with anxiety, worry and described feeling useless.  He had problems with memory.  The Veteran described having a little bit of Alzheimer's, but there was no diagnosis of cognitive impairment.  His memory was "not was it was."

The Veteran was still married.  He had no close friends outside of his family.  He had adequate ability to complete his hygiene.  He was still not employed.  The Veteran reported a history of difficulty with performance and getting along with others due to symptoms of PTSD.  Mental status examination revealed that he was alert and oriented to person, place, day, date and time.  Thought process was linear; history was adequate; affect was euthymic; insight was demonstrated; spontaneous speech was fluid, grammatic and free of paraphasias; and attention and memory were generally within normal limits.  When asked about auditory or visual hallucinations, the Veteran reported occasionally seeing things and hearing things; he reported those to his service in Vietnam.  He did not report currently experiencing any auditory or visual hallucinations at the time of the evaluation.  He had a history of suicidal thought with a plan five years ago, but he did not attempt suicide.  He denied recent suicidal ideation and denied current suicidal or homicidal ideation, plan or intent.  The Veteran was diagnosed with PTSD and a GAF of 50 was assigned.  The examiner commented that, overall, the Veteran presented with a diagnosis of PTSD.  He presented with moderate to severe impairment in functioning due to symptoms of PTSD with moderate to severe impairment in social functioning and moderate to severe impairment in occupational functioning.  

As with previous examinations during this appeal period, the occupational and social impairment shown at the August 2010 VA examination does not equate to total impairment.  The examiner did not opine that such impairment was shown.  Rather, the Veteran's social and occupational impairment were both opined to be moderate to severe.  Even though he did not report having any friends, the Veteran continued to have social relationships with his family.  Although the Veteran has severe impairment, findings shown on this examination do not indicate total occupational and social impairment.  The Veteran had a history of group therapy.  In being able to participate in a group, the Board cannot conclude that the Veteran has total social impairment.  The actual symptoms shown on this examination do not equate to those contemplated for in a 100 percent rating for total occupational and social impairment.  

The Veteran's pertinent treatment records during this appeal show symptoms consistent with those shown on examination.  The Veteran participated in both group and individual therapy sessions throughout this appeal.  Symptoms such as those contemplated for in a 100 percent rating were not shown, nor did any of the Veteran's treatment providers opine that he had total occupational and social impairment.  

The totality of the evidence shows that the Veteran's service-connected PTSD does not cause total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.   

Although the evidence does show that the Veteran has reported auditory hallucinations, they have not shown to be persistent.  As noted above, although the Veteran reported having hallucinations to VA examiners, he did not have such hallucinations at the time of the examinations.  Neither the pertinent medical evidence nor the Veteran's contentions indicate that his hallucinations are persistent, such that, when taking into account his other symptoms, results in total occupational and social impairment.  Likewise, although the Veteran has reported disorientation to place when he loses his memory and does not know how to get home after driving someplace, his overall symptoms do not show total occupational and social impairment. 

Throughout this appeal, although the Veteran has not worked, the evidence does not suggest total occupational impairment.  Throughout this appeal, VA examiners have indicated severe occupational impairment, but none have indicated total impairment.  Furthermore, as discussed in detail below, the Board concludes that the criteria for a TDIU have been met.  To the extent that the Veteran's PTSD causes occupational impairment, although severe, it is not total and is compensated for by the award of a 70 percent rating.  As for social impairment, while the Veteran does not have friends, he is able to maintain relationships with his family and does participate in group therapy at VA.  As such, total social impairment has not been shown.  Indeed, no medical professional has opined that the Veteran has total impairment.  

In reaching the conclusion that a rating in excess of 70 percent is not warranted, the Board notes that the reported GAF scores of 50, 52 and 60 are indicative of moderate symptoms, which are consistent with a finding that the Veteran does not have total occupational and social impairment.  However, the Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).
In this case, the extent and severity of the Veteran's actual PTSD reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships; i.e., the level of impairment contemplated in the assigned 70 percent rating for psychiatric disabilities.  For these reasons, the Board finds that the criteria for a rating in excess of 70 percent for PTSD have not been met.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  Furthermore, any interference with employment is being compensated for with the grant of a TDIU.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's PTSD has resulted in interference with employment or activities of daily life which would warrant a rating in excess of 70 percent.

	B.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  See, e.g., September 2009 claim.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2012) (age may not be a factor in evaluating service-connected disability or unemployability) & Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for PTSD, evaluated as 70 percent disabling; left knee instability, evaluated as 20 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; diabetes mellitus, type II, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling.  The Veteran's combined service-connected disability rating is 90 percent.  As such, the Veteran does meet the preliminary criteria for consideration for entitlement to TDIU on a schedular basis because, he has one disability rated as 70 percent disabling.  

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to nonservice-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

After reviewing the pertinent evidence of record, the Board concludes that the criteria for the award of a TDIU have been met.  Regarding his employment background, his last employer reported that the Veteran worked as an equipment recovery supervisor from March 2004 to February 2007.  He reportedly left that position due to his service-connected disabilities.  Initially, the Board notes it is unclear whether the employer actually wrote that the Veteran stopped working because of his service-connected disabilities.  While the VA Form 21-4192 submitted by the employer is signed, the ink used to write in the Veteran's reason for leaving is different from the ink used in the rest of the form, to include the employer's signature.  The Veteran's statements throughout this appeal to VA examiners in connection with his PTSD claim indicate that he left his employment after getting into a verbal altercation with another employee.  In his application for TDIU, the Veteran reported that he left his last employment due to disability.  Regarding his education background, he completed two years of college and had no additional training or education.  

The pertinent medical evidence of record suggests that the Veteran's service-connected disabilities, particularly his PTSD, preclude him from engaging in substantially gainful employment.  The February 2009 VA examiner opined that the Veteran's PTSD caused considerable impairment with respect to maintaining employment and performing job duties.  A VA treatment record in February 2009 reveals that the Veteran had tried doing odd jobs, but the noise got to him.  A statement from the Veteran's VA treatment providers in July 2009 shows that he was unable to work due to his severe PTSD.  It was noted that the Veteran last worked in 2007 and since then, had been turned down for many jobs specifically due to his service-connected disability.  Although the Veteran had done as well as he had due to good medical/mental health treatment and his resilience, that did not imply that he could sustain gainful employment.  A VA examiner in November 2009 opined that the Veteran's PTSD caused severe occupational impairment, while the August 2010 examiner indicated that it caused moderate to severe impairment in occupational functioning.  

Throughout this appeal, the evidence has shown that the Veteran has anger and irritability problems due to his PTSD.  It also shows that he has not been employed at any time since he left his last employer in 2007.  As was discussed above, the appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment.  See Moore at 358.  Rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  

When taking into account the Veteran's employment and educational background, in addition to the severity of his service-connected disabilities, particularly his PTSD, the Board finds that the evidence supports the conclusion that the Veteran is incapable of performing the physical and mental acts required by employment.  No medical professional has provide any opinion indicating that he is able to perform the physical and mental acts required by employment.  As evidenced by the assigned 70 percent rating to his PTSD, the Veteran has severe psychiatric impairment.  He was forced to leave his last employment due to a verbal altercation with a co-worker.  The Veteran has also reported memory impairment that leads to disorientation, indicating that his PTSD prevents him from performing the mental acts required by employment.  VA examiners have opined that the Veteran has severe occupational impairment, while his treatment providers have opined that he is unable to work due to his severe PTSD.  Physically, during the course of this appeal, the Veteran was awarded service connection for left knee disabilities as well as peripheral neuropathy of the bilateral lower extremities.  When considering the combined effect of those disabilities with ratings of 20 percent and 10 percent for his left knee disabilities, in addition to the 10 percent ratings for each lower extremities, the Board concludes that the Veteran's ability for physical employment is impaired.

Although the evidence is not clear that the Veteran's disabilities preclude the physical acts required for employment, the evidence of record shows that his PTSD precludes him from performing the mental acts required for substantially gainful employment.  In other words, even if the Veteran is physically capable of maintaining employment, substantially gainful employment consistent with his work history and educational background appears to be precluded due to his severe psychiatric impairment.  

As such, the Board finds that the evidence of record is sufficient to show that the Veteran's service-connected disabilities of PTSD, left knee instability, degenerative joint disease of the left knee, tinnitus, diabetes mellitus, type II, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity, when taking into account his employment and educational history, preclude him from securing or following a substantially gainful occupation.  As discussed above, the Veteran's previous substantially gainful occupation consisted of being a supervisor.  In this case, there is nothing in the record to indicate that the Veteran's former substantially gainful employment would allow him to work solitarily as his PTSD renders him unable to work with others.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, his competent and credible lay statements, the opinions from the VA examiners and treatment providers, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


